Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00627-CV

                  IN THE MATTER OF D.A., A JUVENILE


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-07795J

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed May 30, 2013. On January 14,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.